Exhibit 10.2

 

NOTICE OF STOCK OPTION GRANT AND STOCK OPTION AGREEMENT

PURSUANT TO THE

RUBICON TECHNOLOGY, INC. 2016 STOCK INCENTIVE PLAN

You have been granted an option (the “Option”) to purchase Common Stock of
Rubicon Technology, Inc. (the “Company”), a Delaware corporation, on the terms
and conditions set forth herein. Capitalized terms used without definition in
this Notice of Stock Option Grant (the “Notice”) or in the Stock Option
Agreement (the “Option Agreement”) of which this Notice is a part, are used as
defined in the Rubicon Technology, Inc. 2016 Stock Incentive Plan (the “Plan”)
of the Company.

 

Name of Optionee:   

 

Date of Grant:   

 

Vesting Commencement Date:   

 

Type of Option:   

Non-qualified Stock Option

Term:   

Ten (10) years from Date of Grant (subject to earlier termination as provided in
the Plan)

This Option is for              shares of Common Stock at an exercise price per
share of $             subject to adjustment pursuant to the Plan.

Vesting Schedule: Subject to the other requirements hereof, this Option may be
exercised only upon and after, and to the extent that, this Option has vested.
The portions of this Option listed below shall vest on each of the dates listed
below, provided in each case that Optionee continues to be a Service Provider on
such date:

 

Percentage of Shares of

Optioned Stock Vesting

  

Date

[%]

  

[Anniversary of Vesting

Commencement Date]

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and the Option Agreement to which this Notice
is attached. The Option Agreement is a part hereof. Optionee has reviewed the
Plan, this Notice and the Option Agreement, and has had an opportunity to obtain
the advice of counsel prior to executing this Notice and Option
Agreement. Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, this Notice and the Option Agreement. Optionee is a resident of the state
listed below.

 

OPTIONEE       RUBICON TECHNOLOGY, INC.      By      

 

  Signature                                          
                         Date

     

 

 

 

  Printed Name

     

 

  Printed Name

 

  State of Residence

     

 

  Title





--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

PURSUANT TO THE

RUBICON TECHNOLOGY, INC. 2016 STOCK INCENTIVE PLAN

 

 

1. Grant of Option.

(a) The Committee of the Company hereby grants to the optionee (the “Optionee”)
named in the Notice of Stock Option Grant (the “Notice”) to which this Stock
Option Agreement (the “Option Agreement”) is attached an option (the “Option”)
to purchase the number of shares, as set forth in such Notice, at the exercise
price per share set forth in the Notice (the “Exercise Price”), subject to the
terms and conditions of the Rubicon Technology, Inc. 2016 Stock Incentive Plan
(the “Plan”), which is incorporated herein by reference. Subject to provisions
of the Plan stating otherwise, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan shall prevail. Unless otherwise defined
herein, all capitalized terms used in this Option Agreement shall be defined as
provided in the Plan.

(b) This Option is not intended to qualify as an Incentive Stock Option under
Code Section 422 unless it is so designated in the Notice as an Incentive Stock
Option. However, if this Option is designated to be an Incentive Stock Option,
to the extent that it exceeds the limit set forth in Code Section 422(d), it
shall be treated as a Non-qualified Stock Option.

2. Exercise of Option.

(a) Right to Exercise. Subject to Sections 2(c), 2(d), and 2(e) below, this
Option is exercisable during its term in accordance with the Vesting Schedule
set out in the Notice and the applicable provisions of the Plan, this Option
Agreement.

(b) Method of Exercise. The Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be completed by the Optionee,
or personal representative of the Optionee as provided in the Plan, and
delivered to an officer of the Company. The Exercise Notice shall be accompanied
by payment of the aggregate Exercise Price as to all Exercised Shares. The
Option shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price.

(c) Compliance with Law. No Shares shall be issued pursuant to the exercise of
this Option unless such issuance and exercise complies with Applicable Laws, the
Plan and this Option Agreement. Assuming such compliance, for income tax
purposes the Exercised Shares shall be considered transferred to the Optionee on
the date the Option is exercised with respect to such Exercised Shares.

(d) Merger, Reorganization or Sale. In the event of any merger, consolidation,
or similar reorganization of the Company described in Article 15 of the Plan, if
the Option is not assumed or an equivalent option or right is not substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation, then the Optionee shall fully vest in and have the right to
exercise the Option as to all of the Optioned Stock, including Shares as to
which it would not otherwise be vested or exercisable, in accordance with
Article 15 of the Plan. For the purposes of this Section 2(d), the determination
of whether the Option has been assumed or substituted shall be made by the
Board, whose determination in that respect shall be final, binding and
conclusive.

(e) Death or Disability. Upon the death or Disability of the Optionee, all
Shares subject to the Option shall immediately vest, and the Option shall become
immediately exercisable with respect to all Shares subject to the Option in
accordance with this Option Agreement and the Plan.

3. Method of Payment.

Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:

(a) cash; or

(b) certified check; or

 

 

RUBICON TECHNOLOGY, INC.

  

 

-1-

  

 

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

(c) such other consideration as permitted pursuant to Section 6.6 of the Plan.

4. Non-Transferability of Option.

This Option may not be transferred in any manner otherwise than by the will or
by the laws of descent or distribution and may be exercised during the lifetime
of the Optionee only by the Optionee. The terms of the Plan and this Option
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.

5. Term of Option.

This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement. In no event shall this Option be
exercisable beyond the earliest to occur of (i) the end of the term set out in
the Notice of Grant; (ii) the first anniversary of the date of the termination
of the Optionee’s relationship as a Service Provider due to Disability; (iii)
the date which is six (6) months after the date of the termination of the
Optionee’s relationship as a Service Provider due to death; (iii) the date of
the termination of the Optionee’s relationship as a Service Provider for Cause;
or (iv) the date which is three (3) months after the date of the termination of
the Optionee’s relationship as a Service Provider for any reason other than as
set forth in subsections (ii), (iii) or (iv) above.

6. Cancellation of Awards. The Committee may cancel, rescind, suspend, withhold,
or otherwise limit or restrict any unexercised, unvested, or unpaid Option at
any time if the Optionee is not in compliance with all applicable provisions of
the Option Agreement and the Plan, or if the Optionee has engaged in any Adverse
Conduct.

(a) Certification of Compliance May Be Required. Upon exercise, payment or
delivery pursuant to this Option, the Committee may require the Optionee to
certify, in a manner acceptable to the Company, that the Optionee is in
compliance with the terms and conditions of the Plan.

(b) Rescission of Awards. For a period of two (2) years following the exercise,
payment or delivery of this Option (the “Rescission Period”), the Committee may
rescind any such exercise, payment, or delivery of the Option upon its
determination that the Optionee has engaged in Adverse Conduct prior to the
delivery of the Option or during the Rescission Period. In the event of any such
rescission, the Optionee shall pay to the Company the amount of any gain
realized or payment received as a result of the rescinded exercise, payment or
delivery, in such manner and on such terms and conditions as may be required.

(c) Clawback. In addition to the foregoing, the Option shall be subject to any
recoupment or clawback policy that is adopted by, or applicable to, the Company.

7. Restrictions on Transfer.

(a) Securities Law Restrictions. Regardless of whether the offering and sale of
Shares under the Plan have been registered under the Securities Act or have been
registered or qualified under the securities laws of any state, the Company at
its discretion may impose restrictions upon the sale, pledge or other transfer
of such Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act, the securities laws of any state
or any other law.

(b) Certificates; Securities Legend. The Company may issue any Shares issuable
to the Optionee upon exercise of the Option in uncertificated form, evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company. The Company may issue appropriate instructions to
any duly authorized transfer agent of the Company regarding any restrictions on
the transfer of such Shares. Any certificates evidencing Shares purchased under
this Option Agreement may bear any restrictive legends as are required or deemed
advisable by the Company or its counsel. If, in the opinion of the Company and
its counsel, any legend placed on a stock certificate representing Shares sold
under this Option Agreement is no longer required, the holder of such
certificate shall be entitled to exchange such certificate for a certificate
representing the same number of Shares but without such legend.

(c) Administration. Any determination by the Company and its counsel in
connection with any of the matters set forth in this Section 7 shall be
conclusive and binding on the Optionee and all other persons.

 

 

RUBICON TECHNOLOGY, INC.

  

 

-2-

  

 

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

8. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This Option Agreement is governed by the internal substantive laws,
but not the choice of law rules, of the State of Illinois.

9. NO PROMISE OR GUARANTEE OF CONTINUED SERVICE. THE OPTIONEE ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE OPTION PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY OR
PURSUANT TO ANY WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE OPTIONEE (AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER). THE OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE THE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

10. Withholding of Taxes. No Shares will be delivered upon exercise of the
Option until the Optionee (or the Optionee’s beneficiary) has paid to the
Company the minimum statutory amount of the taxes required to be withheld (or
such larger amount of taxes that may be permitted to be withheld without
resulting in the classification of the Option as a liability award for
accounting purposes) under federal, state and local income and employment tax
laws (the “Applicable Withholding Taxes”). Optionee shall pay the Applicable
Withholding Taxes by check; provided, however, that the Optionee may irrevocably
elect, on or before the date of exercise, to pay the Applicable Withholding
Taxes by instructing the Company to retain the number of Shares otherwise
deliverable upon exercise of the Option (valued at their Fair Market Value on
the date of exercise) required to satisfy the Applicable Withholding Taxes, or
through any other means that the Committee, in its sole discretion, may permit.

 

 

RUBICON TECHNOLOGY, INC.

  

 

-3-

  

 

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

RUBICON TECHNOLOGY, INC. 2016 STOCK INCENTIVE PLAN

EXERCISE NOTICE

Rubicon Technology, Inc.

900 East Green Street

Bensenville, Illinois 60106

Attention: Secretary

1. Exercise of Option. Effective as of today,                     , 20    , the
undersigned (“Purchaser”) hereby elects to purchase                  shares (the
“Shares”) of the Common Stock of Rubicon Technology, Inc. (the “Company”) under
and pursuant to the Rubicon Technology, Inc. 2016 Stock Incentive Plan, as
amended and restated (the “Plan”) and the Stock Option Agreement dated,
                    , 20     (the “Option Agreement”). The purchase price for
the Shares shall be $         per Share, as required by the Option Agreement.

2. Deliveries. Purchaser herewith delivers to the Company the full purchase
price for the Shares and the full amount of the Applicable Withholding Taxes (as
defined in the Option Agreement).

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.

4. Rights as Stockholder. Until the issuance of the Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Optioned Stock, notwithstanding
the exercise of the Option. The Shares so acquired shall be issued to the
Purchaser as soon as practicable after exercise of the Option. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date of issuance, except as provided in Section 13 of the Plan.

5. Tax Consultation. Purchaser represents that Purchaser has consulted with any
tax consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company or
any accountant, attorney or other agent of the Company for any tax advice.

 

      Accepted by: PURCHASER       RUBICON TECHNOLOGY, INC.

 

  Signature

     

 

  By

 

  Printed Name

     

 

  Name

 

  Address

     

 

  Title

 

  Address

     

 

  Date Received

 

 

RUBICON TECHNOLOGY, INC.

  

 

Exhibit A

Exercise Notice

  

 

STOCK OPTION AGREEMENT